Citation Nr: 1018520	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as due to diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy and cataracts, to include as due to diabetes 
mellitus.

4.  Entitlement to service connection for degenerative joint 
disease, to include as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and May 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied service 
connection for diabetes mellitus, coronary artery disease, 
degenerative joint disease and an eye disability.

In March 2010, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

The issue of bone loss and recession as secondary to diabetes 
has been raised by the record (in a March 2010 statement), 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection degenerative 
joint disease, coronary artery disease and an eye disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record, on balance, shows a current diagnosis 
of diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus is due herbicide exposure.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection 
for diabetes, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

II.  Law and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 
2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including  type II diabetes 
mellitus, organic neurological disorders, peptic ulcers, 
cardiovascular disease, and anemia, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

Further, certain diseases may be presumed service connected 
when manifested to a compensable degree at any time after 
service in a veteran who was exposed to herbicides while in 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e).  Type II diabetes mellitus is a listed diseases.  

III.  Service Connection for Diabetes Mellitus 

The Veteran contends that service connection for diabetes 
mellitus, type II is warranted as a presumptive condition 
based on herbicide exposure, under 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e).  The Veteran states that he was exposed to the 
herbicide Agent Orange while stationed in Vietnam.  He 
explains that he was in areas that were sprayed with Agent 
Orange.  He also reported during an April 2005 examination 
that he served in Bien Hoa, Thui Hoa, and Chu Lai.  

The Board finds that the presumption of exposure to 
herbicides is applicable in this case, as the Veteran served 
in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Although the 
Veteran's Vietnam service has not been specifically verified 
in the record, the Board finds that his statements with 
respect to in-country service are consistent with the 
evidence of record.  The Veteran's DD 214 shows that the 
Veteran served in the Army from June 1966 to June 1968.  The 
Veteran's DD 214 further indicates that the Veteran had one 
year foreign service in the Army.  He received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
Overall then, the Board finds that his statements that he 
served in Vietnam are consistent with record and with the 
circumstances of service.  See 38 U.S.C.A. § 1154(a).  
Therefore, the Board finds that the totality of the evidence 
of record supports the Veteran's allegations of exposure to 
Agent Orange in Vietnam.  

The Board will now discuss whether the evidence establishes a 
diagnosis of diabetes mellitus.  

The Board has reviewed the Veteran's service treatment 
records and observes that there was no documentation of a 
diagnosis of diabetes mellitus during service.  

Subsequent to service, the Veteran's private physician, Dr. 
S., stated that the Veteran was first diagnosed with diabetes 
in June 2004.  Dr. S. further noted that the Veteran 
originally required oral medication for control, but more 
recently had been able to control his sugars satisfactorily 
with diet and exercise alone, without the use of oral 
tablets.  Dr. S. opined that the Veteran would continue to 
have episodes of elevated blood sugars and at some point 
would require either oral medication or injectable insulin to 
control his diabetes.  Dr. S. opined that it was at least as 
likely as not that the Veteran's diabetes was caused by or a 
result of his herbicide exposure.  

In April 2008, the Veteran was afforded a VA examination.  
The physician assistant, who conducted the examination, 
diagnosed the Veteran with hyperglycemia and coronary artery 
disease.  He found that the Veteran did not meet the current 
criteria for the diagnosis of diabetes mellitus.  

In August 2009, the Veteran was afforded another VA 
examination.  The physician assistant who conducted the 
examination concluded that the Veteran did not meet the 
current diagnostic criteria for diabetes mellitus.  He was 
instead diagnosed with non-diabetic hyperglycemia. 

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the Board is aware that the Court has declined to 
adapt a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  That 
notwithstanding, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  See Winsett v. West, 11 Vet. App. 
420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 
(1993).    

As previously noted, the evidence in this case includes a VA 
examiner's opinion stating that the Veteran does not have a 
current diagnosis of diabetes mellitus, while the Veteran's 
physician states that he has been diagnosed with diabetes 
mellitus since 2004.  The Board finds that the Veteran's 
private's physician's opinion should be afforded greater 
weight as the physician explained that the Veteran had been 
able to control his diabetes with diet and exercise alone.  
The physician further noted that he was monitoring the 
Veteran's diabetes closely.  The Veteran reported during the 
August 2009 VA examination that he sees his diabetic care 
provider every three month and has "good" control of his 
diabetes with diet alone.  

The VA physician assistant did not explain his opinion 
thoroughly but merely stated that the Veteran did not meet 
the current diagnostic criteria for diabetes mellitus.  
Indeed, no specific tests were cited to show that the Veteran 
is not diabetic.

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  Here, 
the Board finds that the evidence of record on balance is, at 
the very least, in equipoise as to whether the Veteran has a 
diagnosis of diabetes mellitus.  Resolving all doubt in the 
Veteran's favor, service connection is warranted for the 
Veteran's diabetes mellitus, and his claim is granted.  


ORDER

Service connection for diabetes mellitus due to herbicide 
exposure is granted, subject to governing criteria applicable 
to the payment of monetary benefits.




REMAND

With respect to the remaining issues on appeal, the Board 
finds that additional development is required.  Specifically, 
examinations are necessary to address the Veteran's claims 
that his current degenerative joint disease of his neck, 
hands and feet are due to his diabetes mellitus.  

With respect to the claimed degenerative joint disease, the 
evidence reveals a history of documented treatment at least 
since 1996.  Moreover, the Veteran appears to be reporting a 
continuity of symptomatology dating back to service.  Such 
reports of continuous symptoms can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.  

Thus, as the Veteran has not been afforded a VA examination 
for degenerative joint disease, an examination is needed to 
determine whether any current degenerative joint disease is 
related to his military service or related to his diabetes.

Although VA examinations were provided for the Veteran's CAD 
and eye disability, the Board finds that further 
clarification is needed in light of this Board's decision 
granting service connection for his diabetes mellitus.  An 
opinion should be obtained pertaining to the relationship 
between the CAD and his eye disability with his diabetes 
mellitus.  Specifically, the examiner should state whether 
the Veteran's CAD or eye disability have been aggravated by 
the Veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
degenerative joint disease of his hands, 
feet and neck.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
disorders.  For each diagnosed disorder, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) the disorder is 
etiologically related to the Veteran's 
period of active service, or (2) was 
caused or permanently worsened beyond 
natural progression due to the service-
connected type II diabetes mellitus.

In providing a complete rationale for 
these opinions, the examiner must 
consider the Veteran's own lay history.

2.  The Veteran's claims file should be 
furnished to a VA physician to determine 
the nature and etiology of the claimed 
coronary artery disease.  The VA 
physician may conduct a new examination 
if necessary.  Based on a review of the 
claims file and the clinical findings of 
the April 2008 and August 2009 
examinations, the examiner is  requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that any 
coronary artery disease or other heart 
disorder: (1) is etiologically related to 
the Veteran's period of active service, 
or (2) is proximately due to or has been 
permanently worsened beyond natural 
progression due to the service-connected 
type II diabetes mellitus.

The examiner should provide a rationale 
for this opinion.

The examiner is asked to comment on the 
May 2009 private physician's opinion that 
the Veteran's diabetes mellitus and 
coronary artery disease are involved 
together and that both can cause an 
increase in complexity of both or either 
condition.

3.  The Veteran's claims file should be 
furnished to the Optometrist who 
conducted the August 2009 VA examination.  
If this Optometrist is not available, 
another appropriate examiner may provide 
the opinion and examine the Veteran, if 
necessary.  The Veteran's claims file 
must be made available to the examiner, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examinations, 
the examiner is requested to provide a 
diagnosis (or diagnoses) corresponding to 
the claimed eye disability. For each 
diagnosis, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder: (1) is etiologically 
related to the Veteran's period of active 
service, or (2) was caused or permanently 
worsened beyond natural progression due 
to the service-connected type II diabetes 
mellitus.

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  The Board emphasizes 
that adjudication of service connection 
for CAD should be deferred pending 
issuance of the final regulations 
addressing the new presumption for 
ischemic heart disease due to Agent 
Orange exposure, unless the RO determines 
that the evidence supports a grant of 
service connection for the Veteran's 
cardiovascular disease.  If the 
determination of any of the other claims 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


